Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I. in the reply filed on 6/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 9, 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5, 8, 9, 10, 12 and 13 recite the broad recitation of various components of their invention, and the claims also recite more narrow selections of the same which are the narrower statement of the ranges/limitations.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claims 5, 8, 9, 10 and 12, the expression “e.g.”, like the phrase "for example", renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Additionally, the use of parenthesis in the claims renders the claims indefinite in that it can not be determined if the subject matter in parenthesis is intended to be part of the limitations of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 5 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.(2017/0088685) in view of DeWildt et al.(2012/0011792).     
 	Regarding at least claim 1 and claims as indicated, Chen et al. discloses preparations of polyurethane foams from premixes comprising a polyol, including polyether and/or polyester polyols [claim 8]{see Table 1 & 5}, polyisocyanates, including Rubinate M a methylene diphenyl diisocyanate [claim 9]{see Table 1}, blowing agent, including hydrohaloolefin(s) as claimed [claims 10, 11 and 13]{see paras [0049]-[0051]}, and an encapsulated catalyst, including amine catalyst as claimed [claims 12 and 13]{see para [0058]} which is encapsulated by polymer as claimed [claim 14]{see paras [0025] and [0026]}, wherein the compositions are dispensed into a container and permitted to further expand and cure as claimed {see paras [0002], [0025],[0026],[0049-[0051] & [0058], Example and Tables}.
	Chen et al. differs from applicants’ claims in that the open container in which the products are dispensed do not comprise a cavity of a building.  However, DeWildt et al. discloses it to be known to dispense polyurethane foam into a building cavity for the purpose of providing insulation effects to the cavity that is filled {see abstract, paras [0003]-[0005], [0038-[0042] and Examples}. Accordingly, it would have been obvious for one having ordinary skill in the art to have dispensed the foam materials of Chen et al. into an open container comprising the building cavity disclosed by DeWildt et al. for the purpose of imparting the insulative effects of polyurethane foam to the cavity being filled in order to arrive at the  processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Similarly, too, regarding claims 4 and 5, it would have been obvious for one having ordinary skill in the art looking to dispense/spray an insulative, expandable foam mixture to a building cavity as provided for by DeWildt et al. {see again the Examples] to utilize an insulation dispenser with an orifice [claim 4] and administer it under pressure through a constricted orifice [claim 5] for the purpose of achieving acceptable spray effects and material dispensing in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
As to claim 7 and 15-18, Chen et al. differs in that it does not disclose dispensing to melt or the melting temperatures and/or the heating conditions as claimed.  However, Chen et al.’s own teaching does disclose melting and melting points and glass transition temperatures in overlap with those claimed as acceptable encapsulant materials and as the means of opening the capsules encapsulating the catalysts of its disclosure (para [0025] and Examples}.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized a polymer having any melting point provided for by Chen et al. and melted it on dispensing for foaming for the purpose of achieving acceptable catalyzation and foaming activation in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Claim(s) 2,3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.(2017/0088685) in view of DeWildt et al.(2012/0011792) as applied to claims 1, 4, 5 and 7-18 above, and further in view of O’Leary et al.(2008/0281006).
	Chen et al. taken in combination with DeWildt et al. differs from claims 2, 3 and 6 in that dispensing and release of catalyst through breaking of the encapsulant or without melting is not disclosed. However, O’Leary discloses release of encapsulated materials in polyurethane spray foam applications through the functionally equivalent means of breaking and melting {see paras [0047] & [0048]} for the purpose of providing activation of the encapsulated catalysts and/or other agents.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any functionally equivalent means of activating the catalyst of the combination of Chen et al. and DeWildt et al. including the breaking means provided for through O’Leary et al. for the purpose of providing the  recognized activation effects in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Further, here it applies that it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/Primary Examiner, Art Unit 1765